Citation Nr: 1453903	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-02 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4. Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1988.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2013, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's virtual claims file.  

The Board has not only reviewed the Veteran's physical claims file, but also the electronic record maintained in the Virtual VA and VBMS systems to ensure total review of the evidence.  

The issues of entitlement to service connection for a back disability, a right and left foot disability, a right and left knee disability, a right and left shoulder disability, and a right and left ankle disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2013 VA Forms 21-4138 and 21-526b.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam from October 1968 to October 1969 and is presumed to have been exposed to Agent Orange and/or other herbicide agents.

2.  The evidence is in equipoise as to whether the Veteran's bilateral peripheral neuropathy of the upper and lower extremities is related to Agent Orange exposure.   


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran's bilateral peripheral neuropathy of upper and lower extremities was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.313 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection

The law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A.
 § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Service connection for ischemic heart disease, including coronary artery disease, is warranted for Veterans who were exposed to an herbicide agent during active military, naval, or air service.  See 38 C.F.R. 
§ 3.309(e)(2014).

Here, the Veteran's DD-214 reflects that the Veteran served in Vietnam from October 1968 to October 1969.  Accordingly, he is presumed exposed to Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran was diagnosed with bilateral peripheral neuropathy of the upper and lower extremities in 2003.  These conditions are not listed as diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309(e).  Acute and subacute peripheral neuropathy are listed diseases.  However, the term acute and subacute peripheral neuropathy mean transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.  The Veteran has not been diagnosed with acute or subacute peripheral neuropathy.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents. 78 Fed. Reg. 54736 (Sept. 6, 2013).  VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Id. Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id. 

The Veteran may also establish service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Here, the record reflects competent and credible evidence that the Veteran was diagnosed with bilateral peripheral neuropathy of the upper and lower extremities.  Next, as previously stated, the Veteran is presumed to have been exposed to Agent Orange while serving in Vietnam.

Having thus determined that the Veteran has a current disability and exposure to Agent Orange while in service, the final question before the Board is whether the Veteran's bilateral peripheral neuropathy of the upper and lower extremities is related to active service.  Here, the Board finds that the evidence is at least in relative equipoise.  There are conflicting medical opinions of record.  The Board will address each in turn.

A November 2010 private medical treatment note from Dr. M.B. indicates that the Veteran has had peripheral neuropathy for 20 plus years due to Agent Orange exposure in Vietnam.  There is no supporting rationale for the statement.  Therefore, the Board assigns it little probative value.  

The Veteran was afforded a VA examination in July 2010 where the examiner opined that the Veteran's diabetes mellitus did not cause or aggravate his peripheral neuropathy, but that the Veteran's peripheral neuropathy is likely due to his exposure to Agent Orange as a ranch hand while in Vietnam.  He cited to the Veteran's report of numbness since 1972 to support his opinion.  The Board finds the opinion to be probative in value.  The examiner considered the Veteran's reports of symptoms and various causes for the Veteran's symptoms.  Although he found no connection between the Veteran's diabetes mellitus and peripheral neuropathy, he found a relationship between the Veteran's military occupational specialty, Agent Orange and current bilateral peripheral neuropathy of the upper and lower extremities.  

In December 2011, the Veteran was afforded a VA examination where the examiner opined that the Veteran's peripheral neuropathy is less likely than not related to Agent Orange exposure.  She reasoned that the etiology of his peripheral neuropathy is undetermined and cited to evidence which states that the cause of peripheral neuropathy is unknown in approximately 25 to 30% of peripheral neuropathy cases.  

The Board finds this opinion to be of limited probative value.  Although the examiner appeared to thoroughly note the Veteran's medical history of peripheral neuropathy, she does not appear to have given any consideration to the Veteran's lay reports of symptoms since mid-1970.  See Veteran's November 2010 Notice of Disagreement.  

The Board notes that the Veteran has consistently complained that his numbness and peripheral neuropathy symptoms have been present since service.  Although there are no service treatment records which reflect treatment for the same, the Veteran is competent to report his symptoms.  See Layno v. Brown. 6 Vet. App. 465 (1994).  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, the Veteran's wife corroborated the Veteran's accounts of his symptoms since his discharge from service in 1988.  Therefore, the Board finds the Veteran's statements about continuous symptoms to be credible and probative in value. 

In sum, the Board finds that the evidence in support of and against the Veteran's claim to be of equal probative value.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving doubt in the Veteran's favor, the claim for entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities is granted.


ORDER

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity is granted.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity is granted.

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity is granted. 

4. Entitlement to service connection for peripheral neuropathy of the left lower extremity is granted. 



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


